                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                         1:08-CR-286-LY
                                                §
ANDREW CASTILLO                                 §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

     Before the Court is the petition of the United States Probation Office recommending that the

Court revoke Defendant’s term of supervised release. The Magistrate Court submits this Report

and Recommendation to the District Court, pursuant to 28 U.S.C. § 636(b), 18 U.S.C. § 3401(i),

and Rule 1(d) of Appendix C of the Local Court Rules of the United States District Court for the

Western District of Texas.

                               PROCEDURAL BACKGROUND

     Defendant pled guilty to Possession of a Firearm by a Convicted Felon, in violation of

18 U.S.C. §§ 922(g)(1) and 924(d). On December 26, 2008, Defendant was sentenced to

120 months’ imprisonment, followed by three years’ supervised release. On October 27, 2011,

Defendant’s sentence was reduced to 66 months’ imprisonment, and his supervision began on

August 5, 2019.

     On April 28, 2021, the Probation Office filed a Petition for Warrant or Summons for

Offender Under Supervision. Dkt. 37. The Probation Office alleged that Defendant violated

conditions of release and sought a show-cause hearing as to why Defendant’s supervised release


                                                1
should not be revoked. A warrant was issued for Defendant’s arrest. Defendant was arrested and

ordered temporarily detained at his initial appearance on June 2, 2021. The Probation Office filed

an Amended Petition for Warrant or Summons for Offender Under Supervision (“Amended

Petition”) on June 7, 2021. Dkt. 45.

   In the Amended Petition, the Probation Officer alleges that Defendant violated the following

conditions of release:

               Violation of Mandatory Condition No. 1: “The defendant shall
               not commit another federal, state or local crime.”

               Violation of Standard Condition No. 2: “The defendant shall
               report to the Probation Officer and shall submit a truthful and
               complete report within the first five days of each month.”

The Petition alleges that Defendant was convicted of Driving While Intoxicated 3rd or More

(3rd Degree Felony) on May 27, 2021, under Cause No. D-1-DC-20-205309 in Travis County,

Texas. The Petition further alleges that Defendant failed to report to the probation office for the

months of October, November, and December 2020, and January, February, and March 2021.

   On June 21, 2021, pursuant to 28 U.S.C. Section 636(a) and 18 U.S.C. § 3401(i), the

undersigned conducted a preliminary and final revocation hearing at which Defendant, his

attorney, and an attorney for the United States Government appeared. Defendant consented to

proceed before a United States Magistrate Judge and pled “True” to the alleged violations.

                                 FINDINGS OF THE COURT

   1. Defendant violated the conditions of his supervised release by his conduct as alleged in
      the Petition.
   2. Defendant received a copy of the Petition naming him; read the Petition or had it read to
      him; understood the Petition and the charges alleged against him; and had the opportunity
      to discuss the Petition and charges with his attorney.
   3. Defendant voluntarily gave consent to allocute before a United States Magistrate Judge.


                                                2
    4. Defendant had both a factual and rational understanding of the proceedings against him.
    5. Defendant did not suffer from any physical or mental impairment that would affect his
       ability to fully understand the charges against him or the consequences of his plea.
    6. Defendant was sane and mentally competent at the time of these proceedings.
    7. Defendant was sane and mentally competent to assist his attorney in the preparation and
       conduct of his defense.
    8. Defendant understood all of his statutory and constitutional rights and desired to waive
       those rights.
    9. Defendant understood that he had the right to present evidence and to cross-examine
       witnesses at the hearing, and waived that right.
    10. Defendant waived a reading of the charges against Defendant by the Government.
    11. Defendant freely, intelligently, and voluntarily pled “True” to the violations of the
        conditions of his supervised release alleged in the Petition.
    12. The Court finds that Defendant violated Mandatory Condition No. 1 and Standard
        Condition No. 2 of his term of supervised release, as alleged in the Petition, and that there
        is a factual basis in support of those findings.

                                   FACTORS CONSIDERED

    The Court has considered the factors set out in Title 18, United States Code § 3583(e), which

makes reference to most of the factors set out in Title 18, United States Code § 3553(a),

specifically:1

    a. the nature and circumstances of the offense, § 3553(a)(1);
    b. the history and characteristics of Defendant, (a)(1);
    c. the need to afford adequate deterrence to criminal conduct, (a)(2)(B);
    d. the need to protect the public, (a)(2)(C);
    e. the need to provide Defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner, (a)(2)(D);
    f. the kinds of sentence and the sentencing range recommended by the United States
       Sentencing Guidelines, policy statements and corresponding analysis, (a)(4) and (a)(5);
    g. the need to avoid unwarranted sentence disparities among defendants with similar records
       who have been found responsible for similar conduct, (a)(6); and
    h. the need to provide restitution to any victims of the offense, (a)(7).

1The factors in § 3553(a)(2)(A), namely, the seriousness of offense, respect for the law, and just
punishment, were not considered by the Court.

                                                 3
                                   RECOMMENDATIONS

   The Magistrate Court has carefully considered all of the arguments of counsel and the

evidence presented by the parties and has taken judicial notice of the pre-sentence report, as well

as the Petition, Adjustment Summary, and Violation Conduct Computation prepared by the

Probation Office. The undersigned also has taken into account the policy statements in Chapter

Seven of the Sentencing Guidelines. Defendant’s violation is a Grade B and his criminal history

category is VI, resulting in an (advisory) guideline range of 21 to 27 months of imprisonment.

   In this case, the Magistrate Court finds most compelling the nature and circumstances of the

offense; Defendant’s history and characteristics; the need to need to afford adequate deterrence

to criminal conduct; and the need to protect the public. In addition to his conviction for

Possession of a Firearm by a Convicted Felon Defendant, Defendant has a lengthy history of

probation revocation, evading arrest, and assault, as well as numerous driving offenses. For these

reasons, the Magistrate Court RECOMMENDS that Defendant’s term of supervised release be

REVOKED. Considering the time that Defendant spent in state custody and the rigorous

conditions of community supervision the state has imposed, the Magistrate Court further

recommends that the District Court sentence Defendant to eighteen (18) months imprisonment,

with no supervised release to follow.

                                          WARNINGS

    The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure

to file written objections to the proposed findings and recommendations contained in this Report

                                                4
within fourteen (14) days after the party is served with a copy of the Report shall bar that party

from de novo review by the District Court of the proposed findings and recommendations in the

Report and, except on grounds of plain error, shall bar the party from appellate review of

unobjected-to proposed factual findings and legal conclusions accepted by the District Court. See

28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on June 21, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                5
